Exhibit 10.3

SERVICES AGREEMENT

This Services Agreement (this “Agreement”) is effective as of November 7, 2011
(the “Effective Date”) by and between EXAR Corporation (including its
subsidiaries) located at 48720 Kato Rd., Fremont, CA 94538 and its affiliates
(“Company” or “EXAR”), and RICHARD L. LEZA located at XXXXX (“Mr. Leza”).

Company desires to retain Mr. Leza as an independent contractor to perform
certain services for Company, and Mr. Leza is willing to perform such services,
on terms set forth more fully below. In consideration of the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. SERVICES AND COMPENSATION

(a) EXAR retains Mr. Leza on an interim basis to serve as the Company’s
President and CEO and to perform all related tasks and responsibilities.

(b) Mr. Leza shall exercise his best judgment in the diligent performance of all
his duties hereunder and to devote the requisite time, skill and energy in
addressing all matters related to his interim position.

(c) For the services to be rendered by Mr. Leza, he shall receive a monthly
salary of Thirty Six Thousand Five Hundred Dollars ($36,500.00). Payment to
Mr. Leza shall be made in a form of a wire transfer to account number XXXXX.
Mr. Leza’s documented business, travel, and living expenses will be reimbursed.
Mr. Leza shall also receive 2000 fully vested restricted stock units for service
during the month of November and upon the conclusion of each month of continued
service thereafter.

(d) Mr. Leza acknowledges and agrees and it is the intent of the parties hereto
that Mr. Leza receive no Company-sponsored benefits from Company either as a
Contractor or employee. Such benefits include, but are not limited to, paid
vacation, sick leave and medical insurance. If Mr. Leza is reclassified by any
governmental or other authority or court as an employee, Mr. Leza will become a
reclassified employee and will receive no benefits except those mandated by
state or federal law, even if by the terms of Company’s benefit plans in effect
at the time of such reclassification Mr. Leza would otherwise be eligible for
such benefits.

(e) Mr. Leza shall be solely responsible for the payment, wherever payable, of
any income taxes or other taxes, contributions or insurance premiums that
pertain to the compensation received hereunder.

 

2. EXAR REPRESENTATIVE

EXAR’s designated representative is the Board of Directors (hereinafter
“Representative”). EXAR’s designated representative will serve as Mr. Leza’s
primary contact with EXAR.

 

3. TERM AND TERMINATION

This Agreement will remain in place until the first employment day of a
full-time President and CEO or when replaced by the Board, whichever first
occurs.

 

4. INDEPENDENT CONTRACTOR

It is the express intention of the parties that Mr. Leza is an independent
contractor. Nothing in this Agreement shall in any way be construed to
constitute Mr. Leza as an agent, employee or representative of Company, and
Mr. Leza shall perform the Services hereunder as an independent contractor. This
Agreement does not constitute a hiring by either party. Mr. Leza shall be under
the control of Company as to the result of Mr. Leza’s work only, and not as to
the means by which such results are accomplished. Mr. Leza shall not be
considered under the provisions of this Agreement or otherwise as having
employee status. It is understood that the relationship of Mr. Leza to Company
shall not bring Mr. Leza under the provisions of the United States Social
Security Act, the State Unemployment Act, or any similar act wherein coverage is
based on the relationship of employee or employer. Mr. Leza shall furnish (or
reimburse Company for) all tools and materials necessary to accomplish this
contract, and shall incur all expenses associated with performance. Mr. Leza

 

1



--------------------------------------------------------------------------------

acknowledges and agrees that Mr. Leza is obligated to report as income all
compensation received by Mr. Leza pursuant to this Agreement, and Mr. Leza shall
and acknowledge the obligation to pay all required self-employment benefit and
other taxes or withholdings thereon to appropriate regulatory agencies. Mr. Leza
shall indemnify and hold harmless the Company against any claim of
non-compliance with the foregoing. Mr. Leza shall provide proof of the
compliance with such obligation after each one (1) quarter period of providing
services hereunder.

 

5. NOTICES

Any notice or other communication required to be given under the terms of this
Agreement shall be deemed to have been given upon personal delivery or upon the
lapse of three (3) days following deposit for delivery by certified or
registered United States mail, postage fully prepaid and addressed to the party
at its respective address as shown herein (or at such other address to which one
party gives the other by the same means of notice).

Notice and payment to Mr. Leza shall be sent to his home address:

XXXXX

Notice to EXAR shall be sent to the following address unless otherwise specified
herein:

EXAR CORPORATION

48720 Kato Road

Fremont, California 94538

Attn: Legal Department

 

6. GENERAL

(a) This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings between them relating to the
subject matter hereunder and no modification of this Agreement shall be binding
on either party unless it is in writing and signed by both parties.

(b) The rights and obligations of the parties to this Agreement shall be
governed by and construed in accordance with the laws of the State of
California. The parties hereto subject themselves to the jurisdiction of the
state and federal courts of the State of California residing within the County
of Alameda with respect to any dispute, disagreement or claim arising hereunder,
and agree that any such dispute, disagreement or claim shall be exclusively
resolved by such California state or federal court.

(c) The prevailing party in any legal, arbitration or dispute resolution action
brought by one party against the other regarding the performance,
interpretation, enforcement or with respect to any matter arising out of or in
connection with this Agreement shall be entitled, in addition to any other
rights and remedies it may have, to reimbursement for its expenses incurred
thereby, including court costs and reasonable attorneys’ fees.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EXAR CORPORATION:   RICHARD L. LEZA: By:  

/s/ Thomas R. Melendrez

  By:  

/s/ Richard L. Leza

Name:   Thomas R. Melendrez   Name:   Richard L. Leza Title:   Executive Vice
President       General Counsel and Secretary     Date:   November 16, 2011  
Date:   November 16, 2011

 

2